[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________
                                                                    FILED
                               No. 06-11792              U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                           Non-Argument Calendar              September 7, 2006
                         ________________________           THOMAS K. KAHN
                                                                   CLERK
                 D. C. Docket No. 04-01638-CV-ORL-12-JGG

CYNTHIA M. VASIL,

                                                       Plaintiff-Appellant,

                                     versus

UNITED PARCEL SERVICE CLAIMS
REVIEW COMMITTEE, o.b.o. UPS
Flexible Benefits Long Term Disability Plan,

                                                        Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________


                              (September 7, 2006)


Before ANDERSON, BIRCH and BLACK, Circuit Judges.

PER CURIAM:
      Appellant Cynthia M. Vasil sues Appellee United Parcel Service Claims

Review Committee (the Committee) pursuant to the Employee Retirement Income

Security Act of 1974, 29 U.S.C. § 1001 et seq., claiming the Committee erred

when it denied her benefit payments under an employer-provided group long-term

disability policy. The district court conducted a de novo review and concluded the

Committee’s benefits-denial decision was not “wrong.” Accordingly, the district

court granted the Committee summary judgment under the first step of the test we

articulated in Williams v. BellSouth Telecommunications, Inc. See 373 F.3d 1132,

1138 (11th Cir. 2004) (stating the district court’s first step in reviewing a claim

administrator’s benefits-denial decision is to “[a]pply the de novo standard to

determine whether the claim administrator’s benefits-denial decision is ‘wrong’

(i.e., the court disagrees with the administrator’s decision); if it is not, then end the

inquiry and affirm the decision”).

      On appeal, Vasil argues the first step of the Williams test contravenes the

precedent the Supreme Court established in Firestone Tire & Rubber Co. v. Bruch,

489 U.S. 101, 109 S. Ct. 948 (1989). Recognizing that this panel cannot overturn

Williams, Vasil petitioned for hearing en banc on May 26, 2006. See Morrison v.

Amway Corp., 323 F.3d 920, 929 (11th Cir. 2003) (“A prior panel decision of this

Court is binding on subsequent panels and can be overturned only by the Court

                                            2
sitting en banc.”). No judge in regular service on the Court requested that the

Court be polled on hearing en banc, however, and we denied Vasil’s petition on

August 23, 2006. See Fed. R. App. P. 35; 11th Cir. R. 35-5. Williams thus

remains binding precedent in our circuit, and Vasil’s challenge to the first step of

the Williams test must fail. Moreover, after reviewing the record, the parties’

briefs, and the relevant case law, we conclude the district court did not err when it

determined the Committee’s benefits-denial decision was not “wrong.”1 We

accordingly affirm the district court’s grant of summary judgment to the

Committee.

       AFFIRMED.




       1
         In the interests of thoroughness, the district court also analyzed Vasil’s claim under the
Williams test’s four remaining steps and held the Committee was entitled to summary judgment
under these steps as well. Because we agree with the district court’s conclusion that the
Committee’s benefits-denial decision was not “wrong” under the first step of the Williams test,
we need not address the district court’s alternative holdings that the Committee was also entitled
to summary judgment under the other steps of the Williams test.

                                                 3